ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_03_EN.txt.                                                                            153



                DECLARATION OF JUDGE ABRAHAM

[Translation]
  I have some reservations about how the Advisory Opinion deals with
the principle of “territorial integrity” in the context of the decolonization
process. This question is addressed in paragraphs 153 to 160 of the Advi-
sory Opinion. The Court’s discussion of it is, in my view, somewhat
ambiguous. For this reason, I wish to set out below my opinion on this
subject.

   I agree, in principle, with the idea that respect for the territorial integ-
rity of a non-self-governing territory is “a corollary of the right to self-
determination”, as asserted in paragraph 160 of the Opinion. However,
this is only the case — at least indisputably and by reference to the rele-
vant time, i.e. 1965-1968 — if the colonial Power’s obligation to respect
the “territorial integrity” of the territory concerned is given the following
scope. What this obligation seeks to prevent is amputation of part of the
territory under colonial administration by a unilateral decision of the
administering Power, at the time of or in the period immediately preced-
ing that territory’s accession to independence, for the sake of convenience,
for strategic or military interests, or, more generally, because of the polit-
ical or economic interests of the colonial Power itself.


   The Court should have stopped there, venturing no further than the
above deﬁnition, which provides suﬃcient legal basis for it to respond to
the questions before it in the present case, once it found that the detach-
ment of the Chagos Archipelago “was not based on the free and genuine
expression of the will” of the Mauritian people, as noted in paragraph 172.
Indeed, it having been established that the people of Mauritius as a whole
did not give their consent (since that consent was not given in due and
proper form) and since the British authorities at no point sought to ascer-
tain the will of the population of the Chagos Islands itself, the fact
remains that the detachment of the Chagos Archipelago arose from a uni-
lateral decision of the administering Power, motivated by the pursuit of
political, strategic or military advantage.
   The Advisory Opinion appears to go beyond that, however, by employ-
ing, in paragraph 160, general and abstract formulations which could be
understood as giving the principle of “territorial integrity” a near abso-
lute scope, which, in my view, at least under customary international law
as it existed at the relevant time, would be highly questionable.

   The issue is the following. We know that the boundaries of colonial
territories (administrative boundaries separating entities subject to the

                                                                            62

               separation of the chagos (decl. abraham)                   154

same sovereign) were deﬁned, by the colonial Powers, somewhat arbi-
trarily in certain cases, sometimes for the sake of administrative con-
venience, sometimes for strategic or other such reasons. There was thus
no guarantee that the population of a colonial entity was suﬃciently homo-
genous to be animated by a clear common will when it came to deciding
its future.

   In the case of Mauritius, for example, while it is true that the Chagos
Archipelago always formed part of the colony of Mauritius from the lat-
ter’s cession to the United Kingdom in 1814 until 1965, the geographical
boundaries of the colonial entity composed of “the island of Mauritius
and its dependencies” varied over time, by decision of the British Govern-
ment. The Seychelles Islands were detached from Mauritius to form a
separate colony in 1903 and, in the years that followed, other islands were
detached from the colony of Mauritius to be included in the new colony
of Seychelles. Many other examples could be drawn from colonial his-
tory, and not only that of the United Kingdom, to illustrate the rather
ﬂuid character of colonial boundaries.

   It could therefore happen — and in fact did happen in several cases —
that the populations of various geographical subunits within a single
colonial entity (according to the boundaries ﬁxed by the administering
Power) might express diﬀerent preferences in the course of the decoloni-
zation process. I doubt that in such a circumstance the colonial Power
had an obligation to accede to diﬀering requests originating from the
various geographical subunits concerned. But I also doubt, and even
more so, that by acceding to them — by agreeing, for example, to parti-
tion a territory because the population of a subunit of that territory had
clearly and freely expressed its will not to take the same path as the rest
of the territory — the colonial Power could be regarded as having
breached its obligations under customary international law, on the
grounds that it had violated the principle of the “territorial integrity”
of the territories under colonial administration. I believe this would
be to give too broad a scope to that principle. As I said earlier, it undoubt-
edly aims to prevent the arbitrary break-up of a territory (i.e. dictated
solely by the interests of the colonial Power). It cannot, in my view,
preclude taking into account, when the particular circumstances so
warrant, the freely expressed will of the diﬀerent components of the pop-
ulation of that territory, even if that leads to partition as a solution.
It would, moreover, be paradoxical for the principle of the right of
peoples to self-determination enshrined in the Charter — the very
foundation of the entire legal ediﬁce relating to decolonization that has
been constructed over decades — ultimately to be used as an argument
against taking account of the genuine and freely expressed will of the
populations concerned. This would be to regard territory as being
sacred in some way, its indivisibility taking precedence over the will of the
people.

                                                                           63

               separation of the chagos (decl. abraham)                   155

   An examination of State practice and the opinio juris at the relevant
time conﬁrms the foregoing conclusion under customary international
law (the only law on which the Court may base its Advisory Opinion in
these proceedings). In several cases, it has happened that various subunits
of a single colonial entity — as delimited by the administering Power dur-
ing the period preceding accession to independence — have taken diﬀer-
ent paths during the decolonization process without this being contested,
sometimes (as in the case of the British colony of the Gilbert and Ellice
Islands in 1974) even with the co-operation of the competent organs of
the General Assembly. Moreover, following the adoption of resolu-
tion 1514 (XV) of 14 December 1960, which, as the Court rightly notes,
represented a “deﬁning moment” in the evolution of the customary inter-
national law on decolonization (para. 150), the General Assembly, in the
series of resolutions it adopted on this question between 1966 and 1974,
consistently referred to the “territorial integrity” of colonial entities. But
it generally did so by tying “territorial integrity” to “national unity” and,
frequently, to the condemnation of the establishment by administering
Powers of military bases on the territories concerned (see, for example,
resolution 2232 (XXI) of 20 December 1966, cited in paragraph 35 of the
Advisory Opinion). The adoption of these resolutions does not, in my
view, indicate that States espoused an absolutist conception of the prin-
ciple of territorial integrity, which would preclude the partition of a colo-
nial territory during the independence process when such a partition
allows the freely expressed will of the populations concerned to be taken
into account. This is the case even if the partition is not approved by the
majority of the population of the colonial territory taken as a whole.
We know that the British authorities at no point consulted or even, it
would appear, contemplated consulting the inhabitants of the Chagos
Archipelago. If such a consultation had taken place, and the Chagossian
people had expressed their free and informed will not to be integrated
into the new independent State of Mauritius, the parameters of the ques-
tion submitted to the Court would, in my view, have been substantially
diﬀerent.


                                             (Signed) Ronny Abraham.




                                                                           64

